COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-14-00361-CR
Style:                   Blake Anthony Monakino v. The State of Texas
Date motion filed*:      January 12, 2016
Type of motion:          Third Motion to Extend Time to File Appellant’s Brief
Party filing motion:     Appellant
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 November 9, 2015
       Number of extensions granted:          2         Current Due Date: January 11, 2016
       Date Requested:                    February 10, 2016

Ordered that motion is:
       Granted
             If document is to be filed, document due: February 10, 2016.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On December 14, 2015, the Clerk of this Court granted appellant’s second extension
       and warned counsel that no further extensions would be granted absent exceptional
       circumstances. Appellant’s third extension motion states that, since the last extension
       was granted, counsel has filed three briefs in other cases, discussed dismissal of this
       appeal with her client, and two new appellate attorneys have recently started in the
       Public Defender’s Office, but it will take a month or so for the office to catch up on
       their backlog. Thus, appellant’s third extension of time to file his brief is granted, but
       counsel is warned that no further extensions will be granted. Accordingly, if
       appellant’s brief is not filed by February 10, 2016, the Court will abate this appeal for
       a hearing. See TEX. R. APP. P. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                                                             the Court
Date: January 21, 2016
November 7, 2008 Revision